Citation Nr: 1403121	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on the cause of the Veteran's death or, alternatively, under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and her son-in-law


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1966.  The Veteran died in February 2008.  The appellant is the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision of the RO.  

The Board remanded the case for additional development in July 2012.  

The Board notes that the appeal was previously characterized as encompassing only service connection for the cause of the Veteran's death.  However, at all times since her claim was received by VA in March 2008, the appellant has alternatively claimed that the Veteran's death was caused by VA failing to appropriately diagnose and treat the Veteran during the months and weeks prior to his death.  

In the July 2012 remand, a claim for DIC under 38 U.S.C.A.§ 1151 was referred to the RO, but no action was taken to adjudicate the claim under this theory of entitlement.  

To the extent that the appellant asserts that the Veteran's death was related to treatment by VA, the Board has recharacterized the issue as stated on the previous page.   

The appellant and her son-in-law testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

At the time of his death in February 2008, the Veteran was service connected for osteoarthritis of the left knee, osteoarthritis of the lumbosacral spine, osteoarthritis of the right knee, osteoarthritis of the right ankle, osteoarthritis of the left ankle, osteoarthritis of the right foot, and osteoarthritis of the left foot, all due to Reiter's Syndrome.  His combined disability rating was 90 percent, and he was assigned a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability since December 1, 2004.   

The Veteran's death certificate listed the cause of death as sepsis due to hepatic abscess, acute renal failure, and thrombocytopenia.

In her claim, the appellant has presented two primary arguments.  First, she asserts that the service-connected Reiter's syndrome or medication used to treat Reiter's Syndrome caused organ failure that caused or contributed materially is producing the Veteran's demise.  Second, he asserts that VA failed to properly diagnose and treat the Veteran's abdominal pain prior to his death. 

 The VA examiners have opined that the Veteran's death was not due to Reiter's syndrome or medication used to treat that condition.  However, a medical opinion obtained in June 2013 raised a third theory of entitlement based on the delay in obtaining medical treatment was due to a psychiatric disorder related to service.    

However, a rationale for linking the Veteran's psychiatric disorder to service was not provided.  In turn, the appellant has consistently maintained throughout the period of this appeal that her husband sought treatment for abdominal pain from VA on multiple occasions, but was not properly diagnosed or treated.  

The VA treatment records show that the Veteran told his primary care doctor that he was experiencing sharp right upper quadrant abdominal pain that occurred when he was anxious or got into an argument and that the pain subsided when he calmed down during an appointment in January 2008.  

The physician's note indicated that she felt the Veteran's complaints of abdominal pain were psychosomatic and that follow up treatment was needed.  On February 14, 2008 the Veteran presented to the emergency room at a private hospital complaining of abdominal pain that had been present for quite some time and fever and chills for the past few days.  He died two days later, on February 16, 2008. 

Significantly, it appears that the Veteran's VA primary care doctor attributed his symptoms to psychological causes at an appointment two weeks prior to his death.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a medical opinion from a psychiatrist or psychologist as to the nature and etiology of the Veteran's psychiatric disorder.  The examiner should indicate (1) whether it is at least as likely as not (at least 50 percent likely) that, prior to his death, the Veteran had a psychiatric disorder that was caused or aggravated (made permanently worse) by his service or his service connected Reiter's Syndrome, and (2) whether it is at least as likely as not that the Veteran's psychiatric disorder caused him to delay seeking treatment for the pancreatitis diagnosed at a private hospital on February 14, 2008 that resulted in multiple complications causing death.  In addressing this question, the examiner should discuss the appellant's contentions that the Veteran repeatedly complained to VA providers about abdominal pain and the VA treatment records documenting complaints of gastrointestinal symptoms and abdominal pain during the months prior to the Veteran's death.   A complete rationale, which includes a discussion of the relevant facts and applicable medical principles, must be provided for all of the opinions expressed in the report of examination.  If the examiner is unable to provide on or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case. 

2.  The RO should take appropriate action, including but not limited to obtaining an appropriate medical opinion, to fully develop the appellant's 38 U.S.C.A. § 1151 theory that VA providers, including the Veteran's primary care doctor, failed to appropriately diagnose and treat his abdominal pain, and that these departures from the standard of care led to the Veteran's eventual death from sepsis.

3.  After completing all indicated development, the RO should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
 
Thereafter, if indicate, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


